      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 1 of 14

11/19/2018                       John Dovidio                        Page: 1

  1                      UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT
  2

  3

  4     SUSAN BYRNE,
                  Plaintiff,                    Civil Action No.
  5                                             3:17-CV-01104
        VS
  6
        YALE UNIVERSITY, INC.,
  7               Defendant.

  8

  9

 10          DEPOSITION OF: John Dovidio
             DATE:          November 19, 2018
 11          HELD AT:       Madsen, Prestley & Parenteau, LLC
                            105 Huntington Street
 12                         New London, Connecticut

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22             Reporter:    Wendy Allen, RMR, CRR, LSR #00221

 23

 24

 25


                            Cassian Reporting, LLC
               (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 2 of 14

11/19/2018                          John Dovidio                        Page: 5

                       (Deposition commenced at 10:00 a.m.)

  2

  3                  John Dovidio, Deponent, having been first duly

  4                  sworn by Wendy Allen, RMR, CRR, a Notary

  5                  Public in and for the State of Connecticut,

  6                  was examined and testified as follows:

  7

  8                        DIRECT EXAMINATION BY MS. WIKTOR:

  9

 10           Q       Good morning, Professor Dovidio.         Is professor

11         the appropriate title for you at this point?

12            A       Yeah, that's fine.

13            Q       I introduced myself before we started, but for

14        the record, I'm one of the attorneys representing

15        Susan Byrne in a lawsuit she's brought against Yale

16        University related to her employment there.

17                    Now, you are currently the Dean For Academic

18        Affairs within Yale's Faculty of Arts and Sciences,

19        is that right?

20            A       Correct.

21            Q       And Faculty of Arts and Sciences is frequently

22        referred to as F-A-S?

23            A       Correct.

24            Q       Is   it FAS or is it F-A-S?

25            A       F-A-S.


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 3 of 14

11/19/2018                          John Dovidio                     Page: 73

           looking at the page number on the top?

  2           A       Correct.    This is Byrne 000048.

  3                   Okay, thank you.

  4           A       And 14 lines down from the first full

  5       paragraph, "A member of the faculty who has a

  6       personal or professional conflict of interest

  7       concerning an individual on whom vote is to be taken

  8       must absent him or herself from all discussions and

  9       all votes taken on the individual."

10            Q       So Professor Adorno and Gonzalez Echevarria

11        were asked to absent themselves from all discussions

12        and votes on Susan Byrne's tenure candidacy, correct?

13            A       They were asked by Sue Byrne.

14            Q       Correct, yes, they were asked by Sue Byrne.

15                    And it is the case that they did not absent

16        themselves?

17            A       That is true.

18            Q       Now, leaving it up to the person who has been

19        requested to absent him or herself requires some good

20        faith on that person whose recusal is being sought,

21        correct?

22            A       Yale's policy is that people recuse themselves

23        if they believe they have a conflict of interest,

29        personally or professionally.

25            Q       So but leaving it up to that person to make


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 4 of 14

11/19/2018                          John Dovidio                     Page: 74

          that determination about whether they have a conflict

  2       and should not be on, you know, a decision-making

  3       sort of a platform of somebody's candidacy for tenure

  4       assumes that person will, if they have a conflict,

  5       will make a good faith determination, yes, I have a

  6       conflict, and yes, I will follow the policy.

  7           A       I'm not -- I was not involved in the

  8       development of this policy, so I really don't know

  9       the assumptions.

10            Q       Is there a policy or procedure that allow --

11        well, what happens if somebody refuses to recuse him

12        or herself and there is a conflict?

13            A       The case will go forward, and there's an

14        appeals process.

15            Q       So if somebody has a -- if a voting member has

16        a conflict of interest and declines to absent him or

17        herself, or just simply does not absent him or

18        herself, the University's procedures are that the

19        case will nonetheless go forward with a voting member

20        or members who have or -- who has or have conflicts?

21            A       I'm not aware of any procedures and policies

22        within Yale that allows the FAS Dean's office to

23        remove somebody who is eligible to vote from voting.

24            Q       Is there any other, you know, does that --

25        does the authority to remove someone, a voting


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 5 of 14

11/19/2018                          John Dovidio                        Page: 76

  1        recuse him or herself, that would be a violation of

  2        this policy, wouldn't it?

  3           A       The policy says that if a person has a

           conflict of interest, that means a person has to

  5        believe they have a conflict of interest, so if they

  6        believe they have a conflict of interest, this says

  7        they must recuse themselves.

  8           Q       So it   is possible, though, that someone who, a

  9        reasonable person might consider to have a conflict

 10       of interest, would him or herself say no, I don't

 11        have a conflict, I mean that is possible, isn't it?

 12                         MS. CHAVEY:    Objection.

13                          THE WITNESS:     Conflict of interest is

 19           the term that's used here.           Different people may

 15           have views of conflict.         In academics people

16            disagree over methodologies.          If you don't like

17            my methodology, that doesn't mean we have a

 18           conflict of interest.        That's a legitimate

19            academic discussion and debate that those views

 20           are not conflicts of interest.          If you don't

 21           like what I study, then you can have a voice to

22            logically explain why you don't like what I

23            study, as part of a deliberation process.

29        BY MS. WIKTOR:

25            Q       So those relate to scholarship, and methods


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 6 of 14

11/19/2018                         John Dovidio                       Page: 78

  1           A       So let me ask for clarification.        We're

  2       talking about recusal, now you're talking about the

  3       voting.      So in terms of recusal, no one recuses

  4       themselves because they don't like what somebody's

  5       wearing.      I mean it's about a conflict of interest.

  6           Q       So no one recuses themselves because they

  7       don't like what somebody's wearing, because that

  8       would -- if somebody's acting in good faith and is

  9       rational, that you don't like my shoes that day, is

 10       not going to make you vote against me getting tenure,

 11       that would be ridiculous, right?

 12           A       Yes.

 13           Q       So if it's something of a personal nature,

 14       that is significant enough in the mind of the person

 15       who's voting that it would effect his or her vote on

 16       a tenure decision but it doesn't have anything to do

 17       with the scholarship, the teaching or the service,

 18       but it's some personal thing, that would -- is that a

 19       conflict of interest?

 20           A       If there's --

 21                          MS. CHAVEY:    Objection.    Go ahead.

 22                          THE WITNESS:   If there's a

 23           procedural -- if there's a person has a case of

 24           procedural -- substantive procedural

 25           irregularity in their -- the outcome of their


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 7 of 14

11/19/2018                          John Dovidio                       Page: 79

  1           tenure case, they can appeal.

  2        BY MS. WIKTOR:

  3           Q       So the -- so then the University's remedy for

           the existence of a conflict of interest where the

  5        person does not recuse him or herself is the appeal

  6        process?

  7           A       The intervention process that I see in the

  8        handbook is the appeal process.

  9           Q       So if the University is aware -- if the

10        administration is aware that someone who's voting on

 11        a tenure candidacy has a conflict of interest, and

12        that person hasn't recused themselves, the University

13        cannot intervene at that point and say, you can't be

19        on this committee, or you can't be on this vote?

15            A       The faculty handbook defines who's eligible to

16        vote for personnel decisions at different ranks.             We

17        follow the handbook.

18            Q       Does someone who has a conflict -- is someone

19        who has a conflict of interest eligible to vote?

20            A       Somebody who recuses themselves is eligible to

21        vote but chooses not to.         They're recused.      They do

22        not vote.      They were eligible to vote.        When someone

23        recuses themselves, they do not participate in the

29        deliberations of the vote.

25            Q       So as long as you tick the eligibility boxes,


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 8 of 14

11/19/2018                          John Dovidio                     Page: 82

  1        by the University of whether there is a conflict?

  2           A       At this point in the procedure, no.

  3           Q       Is conflict of interest as the term is used in

  4        this recusal policy defined anywhere, whether in

  5        writing, informally, formally, by the University?

  6           A       I'm not aware of any list identifying what is

  7       and what is not a conflict of interest.

  8           Q       What is an example of -- so what's an example

  9        of a conflict of interest that should trigger a

10        faculty member to recuse him or herself?

 11           A       The most common one I've seen is when their

12        spouse is being considered, or their partner.

13            Q       And that would be a -- well, I guess it would

 14       be a professional, but it's a personal conflict of

15        interest?

16            A       Yes.

17            Q       And so similarly if somebody -- so I guess the

18        same concept, like say there are two ex-spouses,

19        they're in the same program, they hate each other,

20        and one of them is to vote on the other one's tenure

21        candidacy, and, you know, it would be great if you

22        could get rid of that person out of New Haven and go

23        somewhere else, that's a conflict of interest, and

24        that person should recuse him or herself under the

25        policy, right?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 9 of 14

11/19/2018                          John Dovidio                     Page: 83

  1           A       If that person has a conflict of interest,

  2        they should recuse themselves.

  3           Q       So two people being married to each other is

  4        quite clearly a conflict of interest, correct?

  5           A       Yes.

  6           Q       I mean are there any other -- I mean is there

  7        any other situation where there could be -- I mean

  8        what rises to the level of conflict of interest?

  9        People have disagreements, I don't like what you

10         wear, I don't like your hair, you're loud, you know,

 11        I don't -- things like that, at what point does it

 12        rise to the level of a conflict of interest as

 13        contemplated by these policies?

 19                          MS. CHAVEY:    Objection.

 15                          THE WITNESS:    We do not have a

 16           specific list of what qualifies and what does

 17           not qualify.       It is the faculty member's

18            determination.

 19       BY MS. WIKTOR:

20            Q       And so it relies on that faculty member

21        considering in good faith whether they have a

22        conflict or not?

23            A       It requires a faculty member perceiving that

29        they have a conflict of interest.

25            Q       And so there's no -- the administration has no


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 10 of 14

11/19/2018                          John Dovidio                     Page: 84

  1        check on whether some, you know, I have a conflict,

  2        but who cares, because I'm going to get my friend

  3        into, you know, a tenure position, or, you know, I

  4        hate that guy because he screwed around with my

  5        girlfriend five years ago, so let's get rid of him.

  6                          MS. CHAVEY:    I'm sorry, could you

  7           repeat the question?

  8        BY MS. WIKTOR:

  9           Q       In a case where a faculty member has what --

 10        well, let's use your example, the spouses, that is

 11        clearly a conflict of interest.          If a faculty member

12         is eligible to vote on his or her spouse's tenure

13         candidacy and the voting faculty member does not

19         recuse him or herself, what is the University

15         recourse or         what does the University do in a case

16         like that, where there's clearly a conflict?

17            A       The responsibility to recuse themselves is the

18         faculty member's, it's not the FAS Dean's office.

19            Q       And if the faculty member fails to live up to

20         that responsibility, nothing happens to him or her,

21         there's no action taken?

22            A       There's a grievance procedure that considers

23         procedural irregularities.

24            Q       So   is the grievance procedure different from

25         the appeal procedure?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 11 of 14

11/19/2018                           John Dovidio                      Page: 85

               A       It's the appeal procedure.

  2            Q       So if the University is aware of a conflict

  3        where the person did not recuse him or herself, it's

  4        just, well, let's wait and, you know, even though we

  5        know there's a problem, we know someone violated the

  6        policy, by not recusing him or herself, the

  7        University does not do anything about that?

  8                          MS. CHAVEY:     Objection.

  9                          THE WITNESS:     In the faculty handbook,

10             I'm not aware of any intervention process that

11             allows the FAS Dean's office, the provost or the

12             president to intervene at the point.

13         BY MS. WIKTOR:

14            Q        Is it the University's role or obligation --

15         does the University have an obligation to protect

16         faculty from the consequences of conflicts of

17         interest?

18                           MS. CHAVEY:    Objection.

19                           THE WITNESS:    Say that again, please.

20         BY MS. WIKTOR:

21            Q        Does the University have an obligation to

22         protect its faculty members, its employees, from the

23         consequences of this policy not being followed?

24                           MS. CHAVEY:    Objection.

25                           THE WITNESS:    The issue is defining


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 12 of 14

11/19/2018                           John Dovidio                        Page: 134

           BY MS. WIKTOR:

  2            Q       So we've talked about your role as an observer

  3        in the appeal process.          Now, in your role as an

  4        observer in the tenure consideration, were you given

  5        any authority by the University to take any action if

  6        you witnessed something that violated policy or

  7        procedure?

  8                          MS. CHAVEY:    Objection.     Go ahead.

  9                          THE WITNESS:     I remember a

 10            conversation with Sue Byrne who expressed a

11            concern that my -- I would have to be silent

 12            during the deliberations and not be able to say

 13            anything but only report back.          Sue also asked

 14            that I have -- was hoping that I would have

15             access to and read the tenure file that the

16             department would also be seeing.           Dean Gendler

17            agreed that in attending I should not

18            participate in the substantive deliberations,

19            but I should have access to all the materials

20            that the department had for making its

21            deliberations in that if I saw something that

22            appeared to be a procedural irregularity, I

23            could intervene.        It wasn't specified what that

24            meant, but that I didn't have to sit there and

25            only do it retroactively.


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 13 of 14

11/19/2018                          John Dovidio                     Page: 135

  1        BY MS. WIKTOR:

  2           Q       And so though it wasn't specified, what did

  3        you understand that you could do?          What did you

  4        understand intervention to mean?

  5           A       File an objection, or give guidance when I

  6        thought that -- if I perceived people deviating from

  7        the faculty handbook, and the FASTAP 2007 guidelines,

  8        and the promotions handbook as well.

  9           Q       Did you have the authority to stop the

 10        process, the consideration of Sue's tenure

 11        application?

 12           A       That wasn't specified.

 13           Q       Did you have an understanding one way or

 14        another?

 15           A       My understanding was I could say something, I

 16        could object, I could -- and if the department

 17        refused, we did not discuss what the next step would

 18        have been.

 19           Q       Now, why was the consideration of Sue Byrne's

 20        tenure application held up while the climate review

 21        was being done?

 22           A       I don't know.     I know that only from Tamar

 23        Gendler's letter saying that it would be held up

 24        while that was going on, but again, I had no

 25        information about what the content of that climate


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-14 Filed 04/01/19 Page 14 of 14

11/19/2018                        John Dovidio                     Page: 151

  1                       CERTIFICATE OF REPORTER

  2           I, Wendy Allen, a RMR, CRR/Notary Public within and

  3        for the State of Connecticut, do hereby certify there

  4        came before me, on the 19th day of November, 2018, the

  5        following named person, to wit:        John Dovidio, who was

  6        by me duly sworn to testify to the truth and nothing

  7        but the truth; that he was thereupon carefully

  8        examined upon his oath and his examination reduced to

  9        writing under my supervision; that this deposition is

 10        a true record of the testimony given by the witness.

 11                 I further certify that I am neither counsel

 12        for, related to, nor employed by any of the parties to

 13        the action in which this deposition is taken; and

 14        further, that I am not a relative or employee of any

 15        attorney or counsel employed by the parties hereto,

 16        nor financially or otherwise interested in the outcome

 17        of the action.

 18           WITNESS my hand and affixed my seal this 3rd day of

 19        December, 2018.

 20

 21
                                  'WM) toacier,
22
                                         Wendy Allen, RMR, CRR
23

 24
           My commission expires:      April 30, 2020
25


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
